Citation Nr: 1503030	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-28 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for psychotic disorder and mood disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran served on active duty from September 1980 to December 1982.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic, paperless claims files located on Virtual VA and Veterans Benefits Management System (VBMS).  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated from October 2008 to December 2012, which were considered by the Agency of Original Jurisdiction (AOJ) in the February 2013 supplemental statement of the case, the records are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Furthermore, the Veteran's VBMS file does not contain any documents at this time.

For reasons discussed below, the appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On his October 2012 substantive appeal (VA Form 9) and in a March 2013 communication, the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  In March 2013, the Veteran was informed that his requested Board hearing was scheduled for June 2013.  Such notice was provided to him at an address in Houston, Texas, which was his current address of record.  Subsequently, the Veteran failed to appear for his scheduled June 2013 Board hearing.  

However, on the date of his Board hearing, the Veteran's representative submitted a statement indicating that the Veteran did not appear for the scheduled hearing as he was not notified of the hearing date.  Specifically, his representative indicated that the Veteran contacted VA in March 2013 to provide an updated address, but VA personnel changed his address back to his former address in error.  In support of this assertion, the representative submitted documents showing the Veteran had, in fact, contacted VA to report a change of address in March 2013 but that his address remained unchanged in VA's system.  In the June 2013 statement, the Veteran's representative provided the Veteran's current address in Katy, Texas, and requested that the Veteran be scheduled for another Board hearing.  As the Veteran has provided good cause for a new Board hearing, the Board finds that a remand is necessary in order to afford him his requested hearing.   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before a Veterans Law Judge.  Ensure that notice of the scheduled hearing is sent to the Veteran at his address in Katy, Texas.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

